Citation Nr: 1117146	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran's active military service extended from November 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating effective April 2005.  Subsequently, a July 2007 Statement of the Case assigned a 50 percent disability rating for the service-connected PTSD effective back to the date of service connection in April 2005.  


FINDINGS OF FACT

1.  During the appellate period, PTSD has been manifested by depression, anxiety, sleep disturbances, nightmares, flashbacks, intrusive thoughts, and panic attacks and a Global Assessment of Functioning (GAF) scale score of between 45 and 65.  

2.  The a private psychologist indicates that the Veteran's service-connected PTSD renders him unable to be gainfully employed.   There is no evidence to the contrary.

3.  Total occupational impairment due to symptoms of PTSD has been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.13, 4.126, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained, or the Veteran has submitted, all available VA treatment records, and he has been provided several VA psychiatric Compensation and Pension examination. The appellant has submitted statements from family and medical evidence from a private psychologist.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his original claim for service connection for PTSD in April 2005.  VA outpatient treatment records dating from 2003 to the present reveal that the Veteran was diagnosed with and treated for PTSD.  An October 2003 VA nursing note indicates positive screening results for both depression and PTSD.  An October 2003 treatment record reveals that the Veteran reported having symptoms of anxiety and panic attacks which required emergency room treatment.  As a result he was referred for psychiatric evaluation.

An April 2004 VA outpatient psychiatry consultation note shows that the Veteran reported symptoms of anxiety, restlessness and panic.  Mental status examination revealed that he was anxious and dysphoric.  The diagnosis was PTSD and panic disorder and a Global Assessment of Functioning (GAF) scale score of 55 was assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)." Id.

A July 2004 VA treatment record indicates a continued diagnosis of PTSD and panic disorder.  His symptoms of anxiety were noted to have diminished secondary to medication prescribed to manage those symptoms.  A GAF score of 65 was assigned.  A GAF rating of 61-70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A July 2005 treatment record indicates that the Veteran had a GAF score of 55 and also indicated that his prescribed medications included clonazepam.  

In February 2006, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran was diagnosed with PTSD.  He reported symptoms of panic attacks; nightmares which were decreased with medication; insomnia; social detachment; and difficulty being in crowds.  Mental status evaluation found him to be alert and oriented, with no disruption of speech, thought, or communication processes.  A GAF score of 55 was assigned.  A June 2006 treatment note indicated a GAF of 54.  

VA outpatient treatment records dated in 2006 reveal that the Veteran required periodic treatment for his service-connected PTSD.  These records reveal that the Veteran's symptoms, particularly anxiety, were being managed with psychotropic medication including clonazepam.  These records also indicate that the Veteran had difficulty driving as a result of the side effects of this medication.  

A May 2007 VA treatment record indicates that the Veteran's psychiatric symptoms continued to include depressed mood, nightmares, flashbacks, hypervigilance, increased startle response, and anxiety.  This record specifically notes increased usage of Klonapin (clonazepam) to treat the symptoms of anxiety.  

A private psychological evaluation of the Veteran dated August 2007 has been submitted.  Symptoms of PTSD which were reported included:  nightmares, decreased energy, anger, frustration, and anxiety.  The psychologist indicated a diagnosis of PTSD with features of anxiety and depression.  A GAF score of 45 was assigned, which is defined as "[s]serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)(emphasis added).  The examiner specifically noted the variety of medications prescribed to treat the Veteran's psychiatric symptoms and indicated that the Veteran had "rather extensive PTSD and due to the number of medications that he is required to take, he would be unable to be gainfully employed."  The psychologist specifically indicated that the Veteran was prescribed clonazepam which is primarily an anticonvulsant medication but is also used under the name Klonapin to treat symptoms of anxiety.  

In August 2008, another VA Compensation and Pension examination of the Veteran was conducted by an outside contractor.  The Veteran reported symptoms of difficulty falling and staying asleep, which was improved with medication; nightmares, flashbacks; irritability; increased startle response; hypervigilance; agoraphobia; intrusive memories; and, being avoidant of social situations.  The examiner noted the variety of psychotropic medications prescribed to manage the Veteran's PTSD symptoms.  Mental status examination revealed normal speech and mood with appropriate behavior and hygiene.  The Veteran reported decreased short term memory, and weekly panic attacks.  Abstract thinking was abnormal and shown to be concrete.  There was objective evidence of mild memory impairment.  The examiner noted that the Veteran was retired due to a nonservice connected knee injury, but that his panic attacks did previously result in missed work time.  

In October 2008, the Veteran's private psychologist submitted a second evaluation report.  This report indicated that the Veteran had increased symptoms of anxiety which caused the Veteran to become confused and interfered with mental tasks.  The examiner stated that the Veteran was "generally cognitively intact, his rather severe state of anxiety  does interfere with his performing more complex mental functions."  Again, a GAF score of 45 was assigned.  

The Veteran's PTSD is presently rated at a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates PTSD under the general criteria for a chronic adjustment disorder.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record establishes that the Veteran's PTSD requires treatment with a variety of medications to manage his symptoms.  His most serious symptoms are anxiety and panic attacks.  The Veteran's anxiety requires medical treatment with Klonapin (clonazepam) an anticonvulsant medication.  The VA records indicate that this medication can impair the Veteran's ability to drive and this is confirmed by other evidence of record.  While cognitively intact, his anxiety symptoms result in confusion, impair his short term memory, and impair his ability to do mental tasks.  The private psychologist indicates that the Veteran is unable to maintain employment due to his symptoms of PTSD and the medications prescribed to manage his symptoms.  The VA outpatient records confirm that while the Veteran's symptoms are managed on medication, these medications also impact his ability to function, particularly in an occupational setting.  The evidence of record establishes that the Veteran's service-connected PTSD, and the medication prescribed to manage his PTSD symptoms, results in his inability to maintain employment.  The evidence shows that there is total occupational impairment resulting from the Veteran's service-connected PTSD.  Accordingly, the evidence supports the assignment of a 100 percent schedular disability rating for the service-connected PTSD.  


ORDER

A disability rating of 100 percent is granted for PTSD, subject to the law and regulations governing the payment of monetary awards.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


